Citation Nr: 1222177	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-16 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for cervical spine disability.

2. Entitlement to service connection for psychiatric disability, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to March 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO reopened a previously denied claim for service connection for cervical spine disability. The RO considered that claim on its merits, and denied service connection for cervical spine disability. In that rating decision the RO also denied service connection for depression.

In a January 2011 decision, the Board found that new and material evidence had been received, and granted reopening of a previously denied claim for service connection for cervical spine disability. The Board remanded, to the RO via the VA Appeals Management Center (AMC), the reopened cervical spine disability claim and the psychiatric disorder claim, for the development of additional evidence.

The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. A cervical spine disorder was not shown in service or within the first post-service year, and is not related to an event, disease, or injury of service origin, including a service-connected thoracic spine disorder.  

2.  The Veteran's cervical spine disorder is not aggravated by his service-connected thoracic spine disorder.  

2. The Veteran's depressive disorder cannot be satisfactorily disassociated from his service-connected thoracic spine disorder.


CONCLUSIONS OF LAW

1. A cervical spine disability was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and was not proximately due to, the result of, or aggravated by a thoracic spine disability or other service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2. A depressive disorder is proximately due to or the result of service-connected thoracic spine disability. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Board is granting herein the Veteran's claim for service connection for a psychiatric disability. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating that claim. VA has not provided the Veteran with VCAA notice that directly addressed the issue of service connection, on the merits, for cervical spine disability. VA provided the Veteran with VCAA notice addressing other service connection claims, however. In September 2006 and February 2008 letters addressing the Veteran's claim for service connection for psychiatric disability, VA advised the Veteran what information and evidence was needed to substantiate a claim for service connection for a disability, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. VA advised the Veteran of the information and evidence necessary to establish disability ratings and effective dates. The cervical spine disability issue was last adjudicated in May 2012. The Board finds that the VCAA letters regarding the psychiatric disability claim provided the Veteran adequate notice regarding what was needed to substantiate his cervical spine disability service connection claim.

With respect to the cervical spine disability service connection claim, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports. In addition, the Board's remand directives have been accomplished. VA scheduled and the Veteran underwent an additional VA medical examination regarding his cervical spine. The examiner reviewed the file and provided an opinion regarding the likely etiology of current disability. The Board is satisfied that there has been substantial compliance with the remand directives, such that the Board may proceed with the case. Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the cervical spine disability service connection claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of that claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Cervical Spine Disability

The Veteran essentially contends that his cervical spine disability began during service or developed as a result of his service-connected thoracic spine disability. Although clinicians have described the Veteran's cervical spine canal as congenitally small, the Veteran vigorously argues that he did not experience neck problems before he entered service. Regardless, for purposes of this analysis, the Veteran's cervical spine must be considered presumptively sound at entrance into service since no cervical spine disability was noted on entrance examination. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service connected. 38 C.F.R. § 3.310(b).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). When certain medical principles apply, such as when there are congenital malformations, or when a chronic disease is symptomatic from the date of enlistment, then disabilities that are first noted in service may clearly and unmistakably be shown to have existed prior to service. See 38 C.F.R. § 3.303(c).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder. 38 C.F.R. § 3.303(b); Savage, supra, at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran completed a medical history report and underwent a service medical examination in February 1992, a few months before he entered active service. No past or present problem affecting any part of his spine was noted on the history or examination. The Veteran entered active service on August 4, 1992. On August 8, 1992, he sought outpatient treatment for upper back pain of five days' duration. He stated that he had no present history of trauma and no past history of back problems. The treating clinician noted evidence of tenderness in the thoracic spine and left scapular areas. The clinician's assessment was upper back strain with evidence of paravertebral muscle spasm. 

On follow-up two days later, the Veteran reported persistent left upper back and scapular and left shoulder pain. He indicated that the symptoms had onset gradually after he awakened on the morning of August 3, 1992. He reported having paresthesia in his left hand. The clinician found evidence of muscle tenderness. The clinician's impression was muscular strain of the left rhomboid muscle. The Veteran was placed on a light duty status for five days, and was scheduled for physical therapy. On August 12, 1992, it was noted that the Veteran had no ongoing complaints related to his rhomboid muscle strain, and that he felt ready for full duty.

The Veteran's service treatment records do not show subsequent reports of spine complaints. In a March 1994 medical history, the Veteran did not report a history of spine symptoms. On a March 1994 medical examination for separation from service, the examiner checked normal for the condition of the Veteran's spine.

The claims file does not contain any post-service medical records that address the condition of the Veteran's neck or any part of his back in the remainder of 1994 or in 1995. In March 1996, the Veteran sought VA treatment for upper back discomfort and stiffness. He stated that the back symptoms started two years earlier, but recently had markedly worsened. In April 1996, the RO received the Veteran's claim for service connection for a back injury, claimed as sustained in service in September 1992. In VA treatment in May 1996, the Veteran reported a several year history of neck and back pain, with worsening in recent months.

In a June 1996 VA medical examination, the Veteran reported that during service in 1992 he pulled a muscle in his back. He indicated that the muscle injury occurred when he was loading a truck. He stated that since then he had experienced recurrent episodes of back pain with strenuous or repetitive activity. The examining physician observed that the Veteran had a normal gait. The examiner found no evidence of muscle spasm in the Veteran's lumbosacral spine. The lumbosacral spine appeared normal on x-rays. The examiner's diagnosis was chronic recurrent lumbosacral strain. In an August 1996 rating decision, the RO denied service connection for a lumbar condition.

In October 1996, the Veteran filed a claim for service connection for a cervical spine condition. In a January 1997 rating decision, the RO denied service connection for disability of the upper back and neck.

In a March 1997 VA examination, the Veteran reported having pain in his neck, dorsal spine, and shoulders. He indicated that he had muscle spasms. He stated that he developed back pain during service in basic training, without having sustained an injury. He related that previously he only had pain with strenuous activity, but that presently he had daily pain. He reported pain with turning his head and tightness in his shoulders. The examining physician stated that the Veteran resisted examination because of reported pain. The examiner did not find evidence of tenderness, muscle spasm, or atrophy in the cervical muscles. The examiner noted that the Veteran's movements in undressing and dressing did not appear to be painful. Along the dorsal spine, the examiner found no evidence of tenderness, muscle spasms, or pain with motion. On x-rays the cervical and dorsal areas of the spine appeared within normal limits. The examiner provided diagnoses of history of cervical strain and mild scoliosis of the thoracic spine.

In a June 1997 rating decision, the RO granted service connection for mild scoliosis of the thoracic spine. The RO made service connection effective in April 1996, and assigned a 10 percent disability rating. The RO denied service connection for cervical strain.

In VA treatment in July 1997, the Veteran reported a history of more than a year of intermittent swelling, stiffness, and pain in his neck. In October 1997, he related having neck and shoulder spasms. In January 1998, he stated that since 1992 he had experienced neck and shoulder pain of varying severity. A January 1998 cervical spine MRI showed a congenitally small canal and showed cervical disc herniation. In October 1998, the Veteran reported chronic neck pain that had begun during basic training. In November and December 1998, he had physical therapy to address neck problems.

In December 1998, the Veteran requested greater disability compensation. He stated that he had a cervical spine injury that resulted from his service. In a November 1999 rating decision, the RO found that new and material evidence had not been received, and denied reopening of a previously denied claim for service connection for a cervical spine condition.

VA treatment records reflect neck complaints in May through July 2000. On VA examination in October 2000, the Veteran reported that in service in 1993 he was lifting heavy boxes and he stumbled with one. He related a history of low back and mid back pain since then. He stated that currently he has back pain from his neck to his low back. The examining physician observed that the Veteran walked with a very stiff back. The examiner stated that cord compression in the Veteran's cervical spine was likely the cause of neurologic symptoms the Veteran had in June 2000.

In August 2001, a VA physician wrote that the Veteran had severe cervical stenosis. In September 2001, the Veteran underwent anterior cervical fusion surgery.

In a November 2001 rating decision, the RO denied reopening of a previously denied claim for service connection for cervical spine disability. The RO continued the 10 percent rating for the Veteran's thoracic spine disorder.

In VA treatment in June 2003, the Veteran reported neck pain. A CT myelogram showed evidence of the previous disc surgery, and showed slight encroachment of anterior subarachnoidal space and neural foramina in the cervical spine. The imaging showed no significant degree of compression to the spinal cord.

In VA treatment in October 2003, the Veteran reported numbness in the right side of his body. A clinician indicated that the numbness did not appear to be related to the Veteran's prior cervical injury. Clinicians found that it was likely that the Veteran had a small cerebrovascular accident.

In VA treatment in April 2004, the Veteran reported that while bowling he fell flat on his back. He stated that he developed significant pain in the cervical spine with radiation to both scapulae. In May 2004, he reported chronic cervical and lumbar spine pain. He also reported weakness in the left upper extremity, and numbness in the right side of his body. On MRI of the spine, there was no significant disc disease in the thoracic spine. There was evidence of a disc disorder at C4-C5. Another cervical spine fusion surgery was planned.

In July 2004, the Veteran requested reopening of his disability compensation case. He stated that another surgery was planned.

On VA spine examination in September 2004, the Veteran reported that he worked as a clerk in a VA primary care clinic. He stated that his original injury was to his neck and not his midback. On MRI, the thoracic spine appeared normal. The cervical spine showed an earlier C5 through T1 fusion, and a herniated disc at C4-C5, producing slight compression to the left anterior spine cord.

In an October 2004 rating decision, the RO continued a 10 percent rating for scoliosis of the thoracic spine.

In VA treatment in December 2004, the Veteran received physical therapy for cervical spine symptoms. In March 2005, he was noted to have increased cervical spine pain and muscle spasm.

In March 2005, the Veteran requested that his disability compensation case be reopened and reevaluated.

On VA spine examination in July 2005, the examiner indicated that the Veteran's claims file was not provided for review. The Veteran reported that back problems began in service with a fall aboard a ship. He related having ongoing muscle spasms and soreness in his back. The history of the 2001 cervical spine surgery was noted. The examiner noted evidence of mild spasm of the cervical paraspinal muscles bilaterally and moderate spasm of the left thoracic paraspinal muscles.

In an August 2005 rating decision, the RO increased the rating for thoracic spine scoliosis to 20 percent effective from July 2004 and 40 percent effective from March 2005.

In a September 2005 statement, the Veteran asserted that his cervical spine condition was worsening as a result of his thoracic spine condition.

In VA treatment in September and October 2005, it was noted that the Veteran had progressive neck pain, with pain into his left shoulder, arm, and hand. Imaging showed loosening of some of the hardware from the 2001 cervical fusion surgery.

In a June 2006 VA spine examination, the Veteran reported having back problems since 1993. He reported having pain and morning stiffness in his neck, mid back, and lower back. The examiner observed that the Veteran's posture was stooped forward, that his gait was short in strides, and that he required a cane for support. There was evidence of muscle spasms in the neck. There was weakness and sensory deficit in the upper extremities.

In VA treatment in June 2006 through May 2007, the Veteran reported increases and flare-ups in neck pain and upper extremity symptoms. 

On VA spine examination in March 2007, the Veteran reported constant pain in his neck, shoulders, back, arms, and legs. The examining physician found evidence of pain and pain on motion in the cervical spine. The examiner's impression was cervical degenerative disc disease. The examiner expressed the opinion that the Veteran's thoracic spine scoliosis and rhomboid strain were not contributing to symptoms of cervical degenerative disc disease. The examiner noted that rhomboid pain could cause pain in the shoulder and lower neck areas.

In a June 2007 rating decision, the RO continued a 40 percent rating for thoracic spine disability, and continued a previous denial of service connection for cervical spine disability.

In statements submitted in October and November 2007, the Veteran asserted that his initial injury during service was to his cervical spine rather than his thoracic spine. In October 2007, a private neurosurgeon reevaluated the Veteran's neck, and noted ongoing cervical spine stenosis and surgical hardware problems.

On VA spine examination in September 2008, the Veteran reported having hurt his back during service when he fell during boot camp and on a ship. He reported mid back pain that travelled down his arms to his fingers. The Veteran used a cane for support with walking. The examiner found no evidence of radiating pain on movement of the thoracolumbar spine. The examination did not address the condition of the Veteran's cervical spine.

In an October 2008 rating decision, the RO proposed decreasing the rating for thoracic spine scoliosis from 40 percent to 10 percent. In a January 2009 rating decision, the RO reduced that rating, effective in April 2009. The Veteran appealed the rating reduction. In the January 2011 Board decision, the Board restored the 40 percent rating for thoracic spine disability.

In January 2011, the Board also reopened the previously denied claim for service connection for cervical spine disability. The Board remanded that reopened claim for the development of additional evidence. The Board noted that a VA examination and opinion had addressed the likelihood that the Veteran's thoracic spine disability caused or worsened his cervical spine disability, but had not addressed the Veteran's contention that a cervical spine disability began during service. The Board called for a new VA examination to address the question of direct service connection of the cervical spine disability.

The Veteran had a VA cervical spine examination in February 2012. The examining physician reported having reviewed the Veteran's claims file. The Veteran reported having injured his neck during service. He stated that neck pain continued during and after service, and worsened over time. He noted the cervical spine he underwent in 2001. He reported ongoing neck and arm symptoms, including flare-ups.

The examining physician noted limitation of motion of the cervical spine, and tenderness of the cervical spine area. The left upper extremity was slightly weaker than the right, and had muscle atrophy, numbness, pain, and decreased sensation. Cervical spine MRI showed the previous fusion surgery, and showed spurring and disc bulge. A radiologist indicated that the spinal canal was congenitally small. The examiner found that the Veteran had cervical spine disorders, including degenerative joint disease, degenerative disc disease, spondylosis, myelopathy, stenosis, left radiculopathy, and a congenitally small spinal canal.

The examiner expressed the opinion that it is less likely than not that the Veteran's cervical spine disorders were incurred in service or caused by claimed injury or disorder during service. The examiner stated that the service medical records did not show cervical spine trauma during service. She indicated that an upper back muscular strain treated during service was reported to have resolved within a few days. She noted that the Veteran's present account of events during service was vague, and that his accounts over the years were inconsistent as to the events surrounding back and neck symptoms during service. She opined that the proximate cause of the Veteran's current neck condition is congenital cervical stenosis. She indicated that the service medical records did not show that the congenital condition was exacerbated or aggravated during service. She stated that his current cervical myelopathy resulted from complications, including hardware failure, of the 2001 fusion surgery.

In a May 2012 statement, the Veteran asserted that muscle strain during service was not properly diagnosed. He contended that he had neck problems during service and that those problems caused the need for cervical spine surgery several years after service. He disputed the finding that he had congenital cervical spine abnormality, noting that he was active in sports before entering service, and that no disorder was found when he entered service. He asserted that during service he developed problems with the thoracic and cervical areas of his spine, and that presently disability in the cervical area was worse than that in the thoracic area.

The Veteran has current cervical spine disorders. He has cervical spine arthritis and disc disease, he underwent fusion surgery in 2001, and he has ongoing symptoms. The outcome of his claim for service connection for cervical spine disability depends on the history and etiology of the current disability.

No neck disorder was noted when the Veteran was examined for entry into service, so it is presumed that his neck was in sound condition, that is, not disabled, when he entered service. After service, clinicians who viewed imaging of the Veteran's cervical spine concluded that the canal was congenitally small. As the Veteran was not found to have neck symptoms or dysfunction when he entered service, however, the evidence indicates that the size of the canal did not produce any disability at that time. Thus, there is not clear and unmistakable evidence that he had a neck disability before service, even if part of the structure of his cervical spine was of abnormally small size. The Veteran did seek treatment for musculoskeletal pain symptoms essentially immediately upon entry into service. However, treatment notes reflect that he reported symptoms in his upper back, not in his neck. Therefore, the August 1992 treatment notes do not constitute clear and unmistakable evidence that a chronic disease of the neck existed before service. Further, the spinal area symptoms noted in 1992 were reported as having resolved in a matter of days, and thus are not clearly shown to have constituted a lasting aggravation of any condition. In this case, then, the presumption of the sound condition of the Veteran's neck at entry into service has not been rebutted. For purposes of adjudicating his service connection claim, his neck is considered to have not been disabled when he entered service.

There is no evidence that the Veteran had arthritis of the cervical spine during the year following his separation from service. Therefore the Board does not presume service connection for cervical spine arthritis.

Service treatment records reflect that in 1992 the Veteran reported pain in his upper back. After service, beginning in 1996, the Veteran initially reported a history since service of upper back pain, then later stated that the pain during service was in his upper back and in his neck. The Veteran is competent to describe where he feels pain. On the question of where he felt pain during service, the records made during service were fresher, and thus are more reliable than the 1996 statements that relied on recollection. The 1992 evidence that symptoms were felt in the upper back therefore is more convincing than the 1996 statements that the 1992 symptoms were felt in both the upper back and the neck.

The Veteran reported neck pain in some treatment visits in 1996, and imaging in 1998 showed cervical disc herniation. The imaging shows that he had a cervical spine disorder by 1998, and the reports of symptoms support the existence of a disorder in that area by 1996. As the 1992 service records do not show neck complaints, however, those records do not support the Veteran's subsequent assertion that neck symptoms began during service. The VA physician who examined the Veteran in 2012 opined that it is less likely than not that the Veteran's current cervical spine disorder began during service or is attributable to events during service. She attributed the Veteran's cervical spine problems to a congenitally small spinal canal, but found that the service medical records do not show that the condition of the cervical spine worsened or was aggravated during service. That physician reviewed the claims file. As a physician, she is competent to provide opinions regarding medical causation. The physician's opinion thus carries considerable evidentiary weight. The Board finds that the preponderance of the evidence indicates that the Veteran's current cervical spine disability did not begin during his service or become aggravated during his service.

The Veteran also claims service connection on the basis that his current cervical spine disability developed from or has been aggravated by his service-connected thoracic spine disability. A physician who examined the Veteran in 2007 expressed the opinion that the Veteran's thoracic spine disabilities, including scoliosis and rhomboid strain, did not contribute to his cervical spine disability, described as degenerative disc disease. That medical opinion carries greater weight on a question of medical causation than does the Veteran's lay assertion. The preponderance of the evidence thus is against service connection for cervical spine disability as secondary to the service-connected thoracic spine disability.

As the preponderance of the evidence is against direct, presumed, or secondary service connection, the Board denies service connection for the Veteran's cervical spine disability.

Psychiatric Disability

The Veteran contends that he has psychiatric disability as a result of service-connected disability. VA established service connection for the Veteran's thoracic spine disability, described as scoliosis. Service connection presently is not established for cervical spine disability, nor for any other disability. While the Veteran's claim and appeal for service connection for psychiatric disability has been pending, the Veteran also has had a pending claim and appeal for service connection for cervical spine disability. In attributing a depressive disorder to physical pain and limitations, the Veteran has discussed together the symptoms of the thoracic disorder, which is service-connected, and the cervical disorder, for which he was seeking service connection.

Medical treatment records from the 1990s forward show findings of thoracic and cervical spine disorders that have been symptomatic to varying degrees. In 1998, the Veteran had VA mental health consultations. He reported depressive symptoms and substance use. In a December 1998 statement, the Veteran reported that upper back and neck problems interfered with his sleep and interfered with his ability to perform his work duties. In VA treatment in 1999 and 2000, the Veteran continued to report depressive symptoms. He attributed those symptoms to chronic back and neck pain.

The Veteran was in VA substance abuse treatment in 2003. He reported a long history of depression, and attributed his depression and drug use to chronic and recurrent back and neck pain. In a July 2004 statement, the Veteran expressed difficulty coping with his chronic spine problems. In VA treatment in 2006, the list of the Veteran's problems included adjustment disorder and substance abuse and dependence. In a May 2006 statement, the Veteran asserted that his back pain and related upper extremity problems led him to be depressed.

In April 2007, the Veteran had a VA mental disorders examination. The examining psychiatrist concluded that the Veteran had adjustment disorder, with depressed mood, described as chronic and moderate. The RO asked the examiner to provide an opinion as to the likelihood of a relationship between the Veteran's current mental disorder and his disorders of the thoracic spine and cervical spine. The examiner provided an opinion in an addendum to the examination report. The examiner opined that the Veteran's adjustment disorder with depressed mood was at least as likely as not secondary to his cervical spine condition. The examiner noted the pain and physical limitations attributed to the cervical spine disorder. The examiner expressed the opinion that it was less likely that the Veteran's current mental disorder was due to his thoracic spine scoliosis, "because most of the pain that he is experiencing right now is due to his cervical spine condition."

In January 2011, the Board remanded the issue of service connection for psychiatric disability for the development of additional evidence. The Board noted that the Veteran attributed his psychiatric disability to thoracic spine disability, for which service connection was established, and to cervical spine disability, for which service connection was the issue of an ongoing appeal. The Board instructed that, if a new cervical spine examination resulted in an opinion against service connection of cervical spine disability, an opinion was to be obtained as to the likelihood that the Veteran's current psychiatric disorder was caused or aggravated by his service-connected thoracic spine disability, as separate and distinct from his cervical spine disability.

Pursuant to the Board's 2011 remand instructions, the Veteran had a VA cervical spine examination in February 2012. The examiner expressed the opinion that it was less likely than not that the Veteran's cervical spine disability was attributable to service. In April 2012, the Veteran had a new VA mental disorders examination. The examination request included instructions to the examiner to indicate whether it is at least as likely as not that the Veteran's current psychiatric disorder was caused or aggravated by his service-connected thoracic spine disability, as separate and distinct from his cervical spine disability. The examining psychologist reported having reviewed the Veteran's claims file. The examiner provided a current mental condition diagnosis for the Veteran of major depressive disorder, recurrent and moderate. The examiner expressed the opinion that it is at least as likely as not that the Veteran's depressive disorder is caused by his service-connected thoracic spine disorder. In explanation, the examiner noted that the Veteran endorsed depressive symptoms which began after his back issues started. The examiner also noted that the Veteran reported that his depressive symptoms worsened as his medical condition worsened.

In relating his depression to his physical problems, the Veteran has included both his service-connected thoracic spine problems and his non-service-connected cervical spine problems. The clinician who addressed the issue in 2007 concluded that the Veteran's mental disorder was mainly attributable to the cervical disability, as this produced most of the Veteran's pain. The clinician who addressed the issue in 2012 was asked specifically whether the Veteran's depressive disorder was attributable to the thoracic disorder as separate and distinct from the cervical disorder. In response to that question, the clinician stated that it is at least as likely as not that the current mental disorder is caused by the thoracic disorder. The 2012 opinion is from a mental health professional who reviewed the claims file and was provided in response to the question at issue. That opinion thus has reasonable evidentiary value, and it at least balances the 2007 opinion. Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports service connection for the current mental disorder as secondary to the service-connected thoracic spine disability.




ORDER

Entitlement to service connection for cervical spine disability is denied.

Entitlement to service connection for a psychiatric disorder, described as a depressive disorder, as secondary to service-connected thoracic spine disability, is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


